Citation Nr: 0513291	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO. 03-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. M.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Attorney


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
Type II diabetes mellitus.

On September 2003 the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Veterans' Law 
Judge of the Board. That hearing was held and the transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on his part.


REMAND

The veteran's service medical records are negative for any 
findings of treatment for diabetes. A January 1978 post-
service VA form showed that he was diagnosed and received 
ambulatory care for diabetes in December 1977. The veteran 
claims service connection for diabetes mellitus Type II as 
due to exposure to herbicides, specifically Agent Orange, 
while he served in the United States Army. He was stationed 
in Vietnam from December 1970 to December 1971. 

Post-service VA medical records noted that the veteran had a 
history of insulin dependence due to diabetes, dating back to 
1977.  An April 2000 VA post-service medical record assessed 
him with Type II diabetes. A post-service VA medical report 
dated in November 2000 provided a diagnosis of diabetes Type 
1. A January 2002 progress report noted that the veteran had 
Type I diabetes mellitus without complications. A post-
service VA medical record dated in February 2003 provided a 
secondary diagnosis of diabetes mellitus without 
complications, Type II.

In a September 2003 statement in support of his claim, the 
veteran alleged that he had been initially misdiagnosed with 
Type I diabetes.  He claimed that he suffered from Type II 
diabetes.  At the February 2005 hearing the veteran testified 
that when he was first diagnosed with diabetes a few years 
following discharge from service, the VA clinician who 
treated him informed him that his diabetes was not clearly 
characteristic of Type I or Type II diabetes.  Accordingly, 
at the clinician's suggestion, he agreed to a diagnosis of 
Type I diabetes. 

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. § 
3.309(e) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include Type II diabetes (also 
known as Type 2 diabetes mellitus or adult-onset diabetes.  
See 38 C.F.R. § 3.309(e), Note 2 (2004).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  Id. See also McCartt v. West, 12 
Vet. App. 164, 168 (1999).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis. See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).

The Board is of the view that additional development is 
warranted in this matter. The veteran maintains that he 
developed diabetes mellitus (Type II) as a result of his 
exposure to Agent Orange during his tour of duty in Vietnam.  
The record establishes that he served in the Republic of 
Vietnam. For VA purposes, exposure to Agent Orange is 
conceded. 38 C.F.R. § 3.307(a)(6)(ii) (2004).  Therefore, the 
question that remains is whether the veteran has a diagnosis 
of diabetes Type I or II.  

In view of the foregoing, it is the Board's judgment that a 
VA examination and opinion are warranted to determine the 
nature and etiology of the veteran's diabetes. The confusion 
as to the proper diagnosis of the veteran's diabetes mellitus 
must be addressed. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004). 

Additionally, at the Board hearing of February 2005 the 
veteran testified that he was receiving receiving Social 
Security Disability Income (SSDI) for rheumatoid arthritis.  
This comment raises the possibility that the Social Security 
Administration (SSA) may have relevant medical records.  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized the need to obtain and consider SSA medical 
records.  See Baker v. West, 11 Vet. App. 163,169 (1998); 
Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Further, on November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  VCAA emphasizes the need for VA to obtain 
records from other Government agencies. 38 U.S.C.A. § 5103A 
(b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here, the SSA medical records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical 
records from the VA medical facility at 
Perry Point, Maryland, from 1977-1989.     

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile. 
38 U.S.C.A. § 5103A(b)(3).

3. Once all records have been received, 
schedule a VA examination to determine 
the nature and etiology of the 
veteran's diabetes.  The claims folder 
must be available to the examiner for 
review, and the examiner should 
indicate that the claims folder has 
been reviewed.  All necessary studies 
should be conducted.

The examiner should expressly state 
whether the veteran has Type I or Type 
II diabetes mellitus.

If Type I diabetes mellitus is 
diagnosed, the examiner should advance 
an opinion as to whether it at least 
likely as not (i.e., 50 percent or more 
likelihood) that the identified Type I 
diabetes mellitus had its onset during 
active service, originated during 
active service, or became chronically 
manifested within 1 year from the date 
of separation from service. 
 
Any opinion expressed must be 
accompanied by a rational. If the 
examiner finds it impossible to provide 
any part of the requested opinion 
without resort to pure speculation, he 
or she should so indicate.

4.  Readjudicate the veteran's claim 
for entitlement to service connection 
for diabetes mellitus with 
consideration of any evidence obtained 
since the issuance of the Statement of 
the Case in July 2003.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
Supplemental Statement of the Case.  
They should be provided a reasonable 
opportunity to respond.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by VA.  By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).




